DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/2021 was filed after the mailing date of the Non-Final Office action on 5/7/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Statement of Reasons for Allowance
Claims 1-5 and 8-17 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to data storage device for storing data in magnetic disk to smoothly perform maintenance operation so that the device substantially maintains the performance of the data storage device and extends the life (i.e., the data storage device has a controller that controls exchange of the system and user data with storage in response to a request of a host device, and a determination is made on whether a start condition for performing a rubbish collection operation on the storage is satisfied based on a number of bad memory blocks in multiple memory blocks).

In addition, the amended claims further define “wherein the storage is configured to include a reserved area including a plurality of free memory blocks, and wherein the controller is configured to replace the bad memory block with at least one of the plurality of free memory blocks included in the reserved area”, which overcome the double patent rejection because the newly added features are patentably distinct from US 10,528,465 and US Application 16/596,606.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183.  The examiner can normally be reached on Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUO H LI/Primary Examiner, Art Unit 2133